    Case 1:19-cr-00366-CBA Document 1-2 Filed 08/14/19 Page 1 of 1 PageID #: 13


         FILED
    IN CLERK'S OFFICE
U.S. DISTRICT COURT E.D.N.Y.
                                         CR 19-366
                                     INFORMATION SHEET
                                                                                       "
* AUG H 2019 *
                               UNITED STATES DISTRICT COURT                        COGAN, J.
BROOKLYN OFFICE                EASTERN DISTRICT OF NEW YORK
                                                                 BULSARA, M.J.
   1.       Title of Case: United States v. Salvador Cienfuegos Zepeda
   2.       Related Magistrate Docket Number(s): N/A
   3.       Arrest Date; N/A

   4.       Nature of offense(s):   M Felony
                                    □   Misdemeanor


   5.       Related Cases - Title and Docket No(s). (Pursuant to Rule 50.3.2 of the Local
            E.D.N.Y. Division of Business RulesT United States v. Silva Garate. et al. 16-CR-241
   6.       Projected Length of Trial: Less than 6 weeks        K
                                         More than 6 weeks      □


    7.      County in which crime was allegedly committed: Kings
            (Pursuant to Rule 50.1(d) of the Local E.D.N.Y. Division of Business Rules)
    8.      Was any aspect of the investigation, inquiry and prosecution giving rise to the case
            pending or initiated before March 10, 2012.^             DYes IX1 No

    9.      Has this indictment/information been ordered sealed?        K Yes □ No

    10.     Have arrest warrants been ordered?                          K1 Yes DNo

    11.     Is there a capital count included in the indictment?        □Yes M No
                                                         RICHARD P. DONOGHUL
                                                         United States Attorney

                                                 By:
                                                         Ryan C. Harris
                                                         Assistant U.S. Attorney
                                                         (718) 254-6489


             Judge Brodie will not accept cases that were initiated before March 10, 2012.


     Rev. 10/04/12
